OPINION — AG — ** OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM — EMPLOYEES OF DISTRICT ATTORNEY ** HOUSE BILL NO. 1337 PASSED BY THE FIRST SESSION OF THE 35TH LEGISLATURE AND SIGNED BY THE GOV. ON MAY 30, 1973, BECAME EFFECTIVE BY REASON OF THE EMERGENCY CLAUSE ON MAY 30, 1973, THE DATE ON WHICH SAID BILL WAS SIGNED BY THE GOVERNOR. SECT. 1 OF SAID BILL AMENDING 74 O.S. 902 [74-902](15) REQUIRING EMPLOYEES OF THE OFFICE OF DISTRICT ATTORNEY TO BECOME MEMBERS OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM REPEALED BY IMPLICATION THE CONFLICTING PROVISIONS OF 19 O.S. 215.14 [19-215.14] . THE COUNTIES WHOSE DUTY IT IS TO PAY THE EMPLOYER'S CONTRIBUTION 'NOT' HAVING AN OPPORTUNITY TO REQUEST SUFFICIENT APPROPRIATIONS TO PAY THIS OBLIGATION REQUIRED BY 19 O.S. 215.17 [19-215.17] NOR TO INCLUDE THE SAME IN THEIR ESTIMATE OF NEEDS AS REQUIRED BY 68 O.S. 2483 [68-2483], IT WAS THEREFORE THE INTENTION OF THE LEGISLATURE THAT THE ENTRY DATE FOR THESE NEW MEMBERS OF THE STATE EMPLOYEES RETIREMENT SYSTEM WAS TO BE JULY 1, 1973. (RETIREMENT, SALARY, EMPLOYER CONTRIBUTIONS) CITE: 19 O.S. 215.14 [19-215.14], 19 O.S. 215.17/ 74 O.S. 902 [74-902](15), ARTICLE V, SECTION 58 (JAMES H. GRAY)